The conviction and sentence appealed from in this case are absolutely null because the verdict of the jury did not denote the grade of the offense of which the defendants were found guilty; hence *Page 299 
the judge could not know what sentence he should or might impose. My opinion is that we should either recognize and pronounce the nullity of the conviction and sentence, or remand the case to the district court for a determination of the question whether the defendants have forfeited the right of appeal. If they are fugitives from justice, and if they should be apprehended, they could not be compelled to suffer imprisonment on an invalid conviction and sentence. Their breaking jail and escaping, — if they have broken jail and escaped, — could not validate their conviction or the sentence that has been imposed upon them.